Citation Nr: 0109600	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00 - 10 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1970, including service in the Republic of Vietnam 
from January 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
the reasons stated, a remand is required.  

The record in this case shows that the veteran has been 
treated for post-traumatic stress disorder (PTSD) stemming 
from his combat service in the Republic of Vietnam since June 
1995, and was diagnosed with PTSD on VA psychiatric 
examination conducted in August 1995.  In addition, his 
combat stressors have been verified by the United Stated 
Armed Services Unit for Research of Unit Records (USASCRUR), 
and a rating decision of May 1999 granted service connection 
PTSD, rated as 50 percent disabling from December 22, 1993.  
In June 1999, the veteran submitted a claim for a total 
disability rating based on unemployability due to service 
connected disability, with additional medical evidence.  A 
rating decision of December 1999 denied a rating in excess of 
50 percent for PTSD and further denied the claim for a total 
disability rating based on unemployability.  The veteran 
submitted a Notice of Disagreement, taking issue with the 
denial of his claim for a rating in excess of 50 percent for 
PTSD.  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for PTSD.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the RO should review the medical evidence 
of record as it pertains to the disability at issue from the 
date of the initial rating evaluation, i.e., December 22, 
1993.  Fenderson, id.

The Board further notes that the record shows that the 
veteran has been hospitalized for treatment of his service-
connected PTSD in June 1995, from January to February 1996, 
from November to December 1996, and from September to October 
2000, and has undergone VA psychiatric examinations in 
December 1986, in August 1995, in November 1996, and in July 
1997.  In addition, VA outpatient treatment records dated 
from June 1995 through October 2000 show that the veteran has 
undergone continuous VA outpatient treatment in the mental 
health clinic or in the PCT program.  The record further 
shows that the veteran has been assigned multiple psychiatric 
diagnoses, and the Board notes that VA is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West,  11 Vet. App. 181, 182 (1998) (per 
curiam), citing  Mitchem v. Brown,  9 Vet. App. 136, 140 
(1996).  

Following transfer of the veteran's claims folder to the 
Board, the veteran submitted additional medical evidence in 
support of his claim with a waiver of initial RO review.  In 
addition, it is contended that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits as a 
result of his service-connected PTSD.  The record shows that 
the RO has not requested or obtained evidence from the SSA 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the complete medical records relied upon 
by that agency in awarding disability benefits to the 
veteran.  All such records, as well as pertinent 
Administrative Law Judge decisions and SSA award letters must 
be obtained and associated with the claims folder.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (2000).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective December 22, 1993, and has appealed for a rating in 
excess of the 50 percent evaluation assigned from that date.  
The new rating criteria are sufficiently different from those 
in effect prior to November 7, 1996, that the RO and the 
Board are required to evaluate the veteran's service-
connected PTSD by applying the criteria contained in the VA 
Schedule for Rating Disabilities related to psychiatric 
disability as it was in effect prior to November 7, 1996, as 
well in accordance with the revised criteria that became 
effective on that date.  Karnas, at 311.  

The record further shows that the veteran was last afforded a 
VA psychiatric examination in July 1997.  The Board finds 
that another VA psychiatric examination of the veteran is 
warranted, to include a medical opinion as to the impact of 
the veteran's service-connected PTSD and related 
symptomatology upon his employability.  

Thereafter, the RO should review the entire medical record in 
this case, including all private and VA hospital summaries, 
examination reports, psychological testing, and outpatient 
treatment records, and readjudicate the veteran's claim for 
an increased rating for PTSD since the initial grant of 
service connection, effective December 22, 1993, under both 
the previous and the newly revised criteria for rating 
psychiatric disabilities, including PTSD.  If an increased 
rating for PTSD is awarded, the RO should then readjudicate 
the veteran's claim for a total disability rating based on 
unemployability due to service connected disability.  In 
reaching its determination, the RO should explain why medical 
evidence showing that the veteran is unemployable, and 
reflecting estimated Global Assessment of Functioning (GAF) 
Scores of 21-30, 41-50 are not considered persuasive.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected PTSD since May 1999.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Tuscaloosa, 
Alabama, since June 2000.  

2.  The RO should obtain evidence from 
the SSA pertaining to the veteran's 
receipt of SSA disability benefits, to 
include pertinent Administrative Law 
Judge decisions, SSA award letters, and 
the complete medical records relied upon 
by that agency in awarding disability 
benefits to the veteran.  

3.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a psychiatrist who is qualified to 
diagnose and evaluate PTSD.  The 
examination is to be conducted in 
accordance with the fourth edition of the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and all appropriate 
studies, including PTSD subscales, are to 
be performed.  The claims file must be 
made available to and be reviewed by the 
VA psychiatric examiner prior to the 
examination.  The examiner must assign a 
Global Assessment of Functioning Score 
which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and explain 
what the assigned score means.  In 
addition, the examiner must include a 
medical opinion as to the impact of the 
veteran's service-connected PTSD and 
related symptomatology upon his 
employability.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Therefore, the RO should review the 
medical evidence of record as it pertains 
to the disability at issue, including all 
private and VA hospital summaries, 
examination reports, psychological 
testing, and outpatient treatment 
records.  The RO should then readjudicate 
the veteran's claim for a rating in 
excess of 50 percent for PTSD since the 
initial grant of service connection, 
effective December 22, 1993, by applying 
the criteria contained in the VA Schedule 
for Rating Disabilities related to 
psychiatric disability as it was in 
effect prior to November 7, 1996, as well 
in accordance with the revised criteria 
that became effective on that date.  If 
an increased rating for PTSD is granted, 
the RO should then readjudicate the 
veteran's claim for a total disability 
rating based on unemployability due to 
service connected disability under both 
the previous and newly revised criteria.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




